Order of disposition, Family Court, Bronx County (Robert R. Reed, J., at fact-finding determination; Nancy M. Bannon, J., at disposition), entered on or about March 4, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of possession of an imitation firearm, and placed him on probation for a period of 12 months, reversed, on the facts and in the exercise of discretion, without costs, the finding of juvenile delinquency and placement on probation vacated, and the matter remanded with the direction to order an adjournment in contemplation of dismissal pursuant to Family Court Act § 315.3 (1).
According to the two police officers who testified at the suppression hearing and trial, Officers Sammarco and Budney, they *486received a radio run that a few young men with a firearm were a few blocks away and that one of them was black, wearing a blue shirt, blue jeans and sneakers. They saw three young men, one of whom (not appellant) fit the description, running in front of their car and away from bystanders. The officers yelled, “Stop!” after bystanders yelled, “That’s them!” All three stopped. The officers first searched the one who fit the description and found nothing. Then Sammarco testified that they searched appellant, who had a sweatshirt over his arm, found something that looked like a broken nine millimeter Smith and Wesson “gun” wrapped in his sweatshirt and cuffed the three young men and placed them on the ground. Officer Budney testified that he saw the gun sticking out of the sweatshirt. Over objection, the officers were allowed to testify that bystanders said the young men were pointing the gun and passing it around. Although Officer Sammarco testified at the suppression hearing that he recovered the toy gun from appellant, he equivocated when reminded that he testified otherwise at a preliminary hearing. He agreed that he might have told others, including appellant’s mother, that he did not recover the gun from appellant. He also averred that he was unable to obtain the names of any witnesses who claimed to have seen all of the boys handling the gun. Officer Budney testified similarly, stating that there was no need to interview witnesses.
A witness to the arrest, Sharona Casterlow, who was employed by the New York City Department of Education in the medical office at PS 111 and was in charge of dismissal, testified that she observed from about eight feet away that the gun was retrieved from an olive green jacket taken from one of the other boys. She recognized appellant because he came to her school to pick up his younger siblings and a cousin at dismissal time. She described the boy that the police took the firearm from as wearing a royal blue polo shirt and blue jeans. She did not know his name. She also stated that none of the bystanders rushed over to say “That’s them.” Victoria Gamble, appellant’s mother, testified that she went to the precinct and spoke to Officer Sammarco and asked him if her son had the gun. She stated that the officer said, “Let me see,” left and came back and told her that her son did not have the gun, another juvenile did. She said that was all she wanted to know.
The court stated that it believed the officers. However, the court discounted the testimony of Ms. Casterlow because she said she did not see people jumping up and down or hear anyone say “That’s them,” and because she could not have been eight feet away when the police officers were arresting suspects. The *487court also discounted the testimony of appellant’s mother because she had reason to protect her son.
Although the issue is close, we do not question the finding that the police had reasonable suspicion to support a stop and frisk of the boys. The police had received a radio message stating that there were a few males with a firearm, one wearing a blue shirt, blue jeans and sneakers, and it appears that bystanders pointed to the boys and said, “That’s them.” Assuming the truth of that evidence, there was a sufficient basis for the frisk and subsequent arrest (see People v Herold, 282 AD2d 1, 6-7 [2001], lv denied 97 NY2d 682 [2001]). Nor was appellant deprived of the effective assistance of counsel or of due process by his counsel’s failure to seek to reopen the suppression hearing based on the testimony at the fact-finding hearing. The evidence could not have affected the suppression ruling.
However, the police officers’ testimony at the fact-finding hearing that unnamed bystanders told them that the boys had been passing the gun around and pointing it at persons outside the school building, was clearly inadmissible hearsay and should not have been admitted. These statements unlike the res gestae statement, “That’s them,” were not excited utterances. Further, the court’s complete rejection of Ms. Casterlow’s and appellant’s mother’s testimony that the gun was not retrieved from appellant appears to have been arbitrary. The police officers testified from memory, and their testimony regarding retrieval of the toy gun was not completely consistent. They also saw no need to obtain the names of any of the bystanders who supposedly told them what the boys had been doing with the toys before they were apprehended; such evidence might have corroborated the hearsay testimony that the police officers proffered.
Because appellant was briefly a joint possessor of the broken toy gun, which possession violated Administrative Code of the City of New York § 10-131 (g) (1), it is not appropriate to dismiss the petition entirely. However, the testimony of the officers that they obtained the toy from appellant was unreliable. In view of appellant’s very limited role in the incident and lack of a prior record, any imposition of a supervised adjournment in contemplation of dismissal, which is the “least restrictive available alternative” (Family Ct Act § 352.2 [2] [a]), would adequately serve the needs of appellant and society. Concur—Acosta, Freedman and Abdus-Salaam, JJ.